Citation Nr: 1234532	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and substance abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing from the RO in May 2012.  A transcript of that hearing is associated with the claims file.  In June 2012, the Veteran submitted additional evidence in support of his claims, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

Concerning a right knee disability, the AOJ first denied service connection in an April 2008 rating decision, in response to the Veteran's September 2006 claim.  In May 2008, the Veteran requested that the AOJ "reconsider" that determination, indicating that he disagreed with the denial and submitting additional pertinent evidence in support of his claim.  The AOJ treated this as a new claim, and continued the prior denial in a June 2009 rating decision.  

However, the Board construes the May 2008 statement as a notice of disagreement to the initial denial, or new and material evidence that was received within one year of the initial determination.  38 C.F.R. § 3.156(a)&(b) (2011).  As such, the April 2008 rating decision was not final, and it is not necessary to address whether new and material evidence was received to reopen the previous claim.  See id.

With respect to an acquired psychiatric disorder, the Veteran initially submitted a claim for alcoholism or drug addiction in September 2006.  In December 2007, he sought service connection for depression.  The AOJ denied these claims in April 2008 and July 2008, and the Veteran did not expressly appeal from those determinations.  In April 2008, the Veteran also submitted a claim for PTSD, which was denied in a June 2009 rating decision, and he appealed from that determination.  

However, these conditions may all be considered mental health disabilities, and the scope of a mental health disability claim includes any such disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the Veteran's claims for alcoholism or drug addiction and for depression are encompassed under his claim for PTSD.  Therefore, this claim has been recharacterized for the purposes of this appeal to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.   

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and substance abuse, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The weight of the evidence does not establish a right knee injury or chronic disability during service, or arthritis to a compensable degree within one year after separation from service; nor does it show continuous right knee symptomatology since service, or a link between the current right knee disability and service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The Veteran was notified in December 2007, prior to the initial unfavorable determination, of the evidence and information necessary to substantiate his service connection claim for a right knee disorder, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  He was again provided such information in August 2008.  

To the extent that the VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked during the Board hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Rather, the VLJ asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran discussed his asserted experiences and symptoms during service and throughout the appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  

There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the claim.  In particular, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  Adequate notice has been provided.

Concerning the duty to assist, the Veteran's service personnel and treatment records have been obtained and considered.  The Board notes that the Veteran asserted in December 2007 that some or all of his records may have been lost or destroyed by the service department.  However, the Veteran's personnel and treatment records appear to be complete.  Significantly, they include treatment for multiple conditions during his period of service aboard the U.S.S. Hoel, as well as his service entrance and separation examinations.  The Veteran has not indicated any reason that the records may be incomplete, and his contention in this regard is not persuasive.

Identified, pertinent VA and private treatment records have also been obtained and considered.  In particular, the AOJ requested copies of records for the time periods identified by the Veteran for all non-VA right knee treatment, and pertinent records were received in response to each of those requests.  VA treatment records have also been considered.  Although records pertaining to the Veteran's reported right knee replacement in 2009 have not been obtained, they are not necessary for a fair adjudication.  Similarly, the Board notes that the Veteran has been awarded disability benefits from the Social Security Administration (SSA) based, in part, on the knees, and such records have not been obtained.  However, VA's duty to assist only extends to medical records or SSA records that are relevant to a claim, meaning that they "relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Here, the available medical evidence establishes a current right knee disability.  Further, the Veteran has described the asserted circumstances and timing of his right knee injury and symptomatology, including the claimed injury during service and injuries after service.  Significantly, identified medical records pertinent to such injuries and treatment, including service records, private operative reports and treatment, and VA treatment, have been obtained and considered.  Moreover, the SSA decision only refers to records concerning the right knee dated from September 2006 forward, including x-rays and MRI results, which are already of record.  As such, there is no indication that the SSA records would have a reasonable possibility of helping to substantiate the Veteran's claim.  Therefore, the SSA records are irrelevant to the claim for a right knee disability, and they need not be obtained.  Similarly, records concerning the Veteran's reported 2009 total right knee replacement are not necessary, as the current evidence establishes a current disability and the asserted circumstances of injuries and symptomatology over time.

The Board notes that the Veteran has not been afforded a VA examination concerning his right knee disability.  However, as discussed below, while medical evidence confirms a current right knee disability, the weight of the evidence does not indicate that such condition may be related to service.  Specifically, the Board finds herein that the Veteran's report of in-service right knee injury and continuous symptomatology (including pain) since service is not credible when compared with the other evidence of record.  There is no other indication that the claimed condition may be related to service.  As such, the medical evidence of record is sufficient, and no VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010). 

In the circumstances of this case, a remand as to the issue decided herein would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision the right knee claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Certain chronic diseases will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that he injured his right knee while serving on the U.S.S. Hoel in 1978 or 1979.  Specifically, he states that he fell down an escape hatchway and that a medical corpsman looked at the right knee, iced it down, and told him to stay off of it for several days.  The Veteran asserts that he had right knee problems continuously after that injury, including pain and weakness, but that he just lived with it.  The Veteran admits that he had post-service knee injuries, but he asserts that those injuries would not have happened if not for the initial in-service injury.  He also states that providers have told him this.  See, e.g., September 2006 claim; December 2007, May 2008, and June 2009 statements; May 2012 transcript.

Service records show no documented complaints or treatment for right knee injury or symptoms, to include during the Veteran's period of service aboard the U.S.S. Hoel from August 1978 to September 1979.  Further, the Veteran denied any "trick" or locked knee and stated that he was in "excellent condition" in his August 1979 separation examination.  There were also no clinical abnormalities found in the lower extremities at that time.  

The Veteran has submitted a picture from service which he states shows his right kneecap as swollen.  However, that is not clear from the picture, as it simply shows him lying on a ship deck in shorts with fellow service members in front of him.  Only the right knee is visible, and there is no obvious swelling of the knee.  There is no other lay evidence of record, other than the Veteran's statements, to support his claim of in-service injury to the right knee.

During this appeal, the Veteran has reported being treated at Sequoia Hospital from 1992 through 1996 by Dr. M. for conditions including a right knee surgery.  He has reported at other times that this surgery occurred in 1993, 1994, or 1995.  See, e.g., records from Dr. B and May 2008 VA record.  Records received from Sequoia Hospital dated from 1988 through 1996 reflect treatment by Dr. M for the right knee in November and December 1988.  At that time, the Veteran reported injuring his right knee in September 1988 when he was stepping down some stairs.  He stated that he did not hear a pop, but there was persistent pain on the medial aspect of the knee, and an arthrogram showed a tear of the medial meniscus.  The Veteran denied any other associated injuries, and no past medical history was reported concerning the right knee.  The Veteran had arthroscopic surgery in December 1988.  The postoperative diagnosis was torn lateral meniscus, posteromedial horn; and chondromalacia of the femoral condyle, which was noted to be minimal.

Private records dated in July and August 2004 were also obtained.  Records from Mercy Medical show complaints of swelling, stiffness, and popping throughout the day for the prior three months.  The Veteran denied a history of specific trauma.  X-rays and MRI were consistent with effusion with popliteal cyst and chondromalacia with degenerative marrow signal changes in the patellofemoral compartment.  The Veteran reported a history of arthroscopic surgery of the right knee for torn meniscus.  He also reported hobbies of motorcycle riding and waterskiing.  The assessment was chondral damage of the right knee with Baker cyst.  

Similarly, records from Dr. B show complaints of right knee pain that started after a motorcycle ride in May 2004.  The Veteran reported previous problems with that knee, referencing a torn medial meniscus surgery in 1995.  (As noted above, that surgery occurred in 1988.)  The Veteran also stated that he felt a fluid pocket that popped in the back of his knee about two months earlier, and there was now another fluid lump in the back of the knee and constant knee pain.  X-rays of both knees in August 2004 showed mild degenerative osteoarthritis bilaterally.  The assessment was chondral tears, osteoarthritis, and popliteal effusion or Baker's cyst.  
 
In a September 2006 VA new patient record, the Veteran complained of right knee pain with a history of giving out to the side and forward that started 1-2 years earlier after he got off a motorcycle one day and felt a pop.  The Veteran reported a history of injury in the military when he was told he had a torn meniscus, but that he did not have surgery until 1993 or 1994 with private insurance when he had a "scope."  He stated that the knee was fine after that until the incident 1-2 years ago.  Private x-rays from July 2006 were noted to show right knee with bone on bone contact and with degenerative change on the right side with narrowing medial joint involving the patellofemoral joint space.  X-rays conducted by VA in October 2006 were interpreted to show significant meniscal and ligamentous disease.  The Veteran has reported having a total right knee replacement surgery in 2009, at age 49.

Considering all evidence of record, the Board finds that service connection is not warranted for a right knee disability.  The Board notes that the Veteran and his representative have asserted that the Veteran had combat service, and that he is entitled to service connection on that basis.  In particular, the Veteran contends that he injured his right knee during a time of conflict while on a rescue mission of 235 Americans from Iran, stating that they were under general quarters and were told it was a combat mission.  He further points to his receipt of a Navy Expeditionary Medal (Iran) and a Humanitarian Services Medal, as shown by his corrected DD Form 214.  See, e.g., May 2008 statement, March 2012 hearing transcript.

The Veteran served as a boiler technician in the Navy from 1977 to 1979, which is not during a recognized period of war.  Further, his awards are not generally accepted as showing combat service for VA purposes.  The Board notes that a Navy Expeditionary Medal may be awarded to personnel who landed in foreign territory and engaged in operations against armed opposition, or who have operated under circumstances deemed to merit special recognition and for which no other campaign medal has been awarded.  The Humanitarian Service Medal is awarded for meritorious, direct, non-routine participation in specified military acts or operations of a humanitarian nature.  As such, while a Navy Expeditionary Medal may be awarded for operations against armed opposition, it is not always for such service.  

Moreover, the Veteran's service treatment and personnel records do not establish that he engaged in combat with the enemy.  While he may have been involved in operations to rescue Americans from Iran by virtue of his being on the U.S.S. Hoel when such operations occurred, this does not establish combat for VA purposes.

Accordingly, VA's relaxed evidentiary standards as to in-service incurrence for combat veterans do not apply in this case.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (stating that, where the evidence establishes that a veteran engaged in combat with the enemy, it will be presumed that a claimed in-service event or injury occurred as the veteran reported if such event or injury is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary).  Additionally, the Veteran does not contend that he injured his right knee during a combat activity but, rather, while he was in general quarters on the ship.  

Further, even if the evidence were to show that the Veteran engaged in combat as required for VA purposes, or that his claimed in-service injury was combat-related, the application of 38 U.S.C.A. § 1154(b) only provides a presumption that the claimed in-service event or injury occurred as the Veteran reported.  To be entitled to service connection, the competent and credible evidence must still demonstrate both a current disability and a nexus between such disability and the in-service incident or injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wade v. West, 11 Vet. App. 302 (1998).

The Veteran is competent to report a right knee injury during service followed by continuous pain and other symptomatology, to include prior to his first documented post-service injury in 1988.  This is because the injury would be factual in nature and symptoms would be within his realm of personal observation.  See Barr, 21 Vet. App. 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, the Board finds the Veteran's reports of an in-service right knee injury and, more importantly, of continuing symptomatology after such an injury, to be not credible.  Specifically, as discussed above, there was no documented treatment in service, to include while aboard the U.S.S. Hoel.  Significantly, the Veteran affirmatively denied knee problems and stated that he was in "excellent condition" at his August 1979 separation examination.  There were also no objective knee abnormalities found at that time.  

Further, the Veteran had documented post-service right knee injuries in 1988 and 2004, and he did not report any knee injury or symptoms prior to 1988, to include during service, at those times.  Rather, the records in 1988 reflect a report of pain and other symptoms beginning only a few months earlier after stepping down.  This was nearly 10 years after the Veteran's service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder).  Similarly, the records in 2004 reflect a report of pain and other symptoms after getting off a motorcycle a few months earlier.  The Veteran reported the prior right knee injury and surgery at that time, which he identified as being in the 1990s (although records demonstrate that it was actually in 1988).  However, he again did not report any right knee injury or symptoms during service.  

Rather, the Veteran first reported injuring  his right knee during service, and having continuous symptoms after that time until having his first right knee surgery in the early 1990s, for treatment purposes in September 2006, shortly before filing a claim for VA compensation.  The Veteran's statements made to private providers for treatment purposes in 1988 and 2004 are highly probative, as they were contemporaneous in time to those injuries and were made many years prior to the claim for VA compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for medical treatment purposes may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

In summary, the Veteran's reports of a right knee injury during service and continuing symptomatology after that time are not credible because they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  As such, the weight of the evidence reflects that the Veteran did not have right knee symptoms until nearly 10 years after service.  

There is also no competent evidence of a link between the Veteran's current right knee disability and service.  The Board notes that the Veteran has reported that unspecified providers told him that his post-service injuries would not have occurred if not for the asserted injury during service, and he is competent to report what providers told him about his injury.  See Jandreau, 492 F.3d at 1377.  However, no such opinion is documented in the available treatment records.  

Moreover, as the Veteran's reports of in-service injury and continuous symptoms after that time have been found to be not credible, any opinion based on such testimony would have little to no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (VA is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

The evidence also does not establish right knee arthritis to a compensable degree within one year after the Veteran's separation from military, so service connection may not be granted on a presumptive basis.  As discussed above, no abnormality was found at the military separation examination, and arthritis was not diagnosed until many years after service.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against service connection for a right knee disability on a direct or presumptive basis.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.


REMAND

Further development is necessary as to the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and substance abuse (alcohol or drug addiction).  The Veteran asserts that such conditions are due to stressful incidents in service while aboard the U.S.S. Hoel in 1978 and 1979.  

Service personnel records confirm that he was stationed on the U.S.S. Hoel from August 1978 to September 1979.  The Veteran reports that he was deeply affected by seeing a friend, S.H., washed overboard and lost at sea in November 1978.  He has submitted an "In Memoriam" page that appears to refer to such incident.  However, the Joint Services Records Research Center (JSRRC) determined in May 2009 that they could not verify any person by that name ever dying on active duty.  

The Veteran also reports being adversely affected by seeing the after effects of a car bomb in Karachi, Pakistan, and by seeing violence and dead bodies while participating in a mission to rescue 235 Americans from Iran in early 1979.  The JSRRC indicated in May 2009 that the reported car bomb in January 1979 was unverifiable, and the evacuation of Americans from Iran does not involve combat.  

The Veteran has submitted a ship history for the U.S.S. Hoel showing that the ship was in the Persian Gulf for 75 days in early 1979 after the beginning of the Persian Gulf conflict and execution of hundreds of supports of the Shah of Iran.  The ship visited Karachi, Pakistan, and rescued 235 Brown & Root employees in Iran.  The Veteran has also submitted internet articles concerning violence in Iran and Pakistan in 1979, including one incident that occurred in November 1979, which was after the Veteran's separation from service in September 1979.  

A September 2006 VA record, around the time of the Veteran's claim for service connection, notes reports of depression related to his right knee disability and being unable to work.  Thereafter, as documented in numerous VA treatment records dated from 2007 forward, and in multiple VA opinion letters, the Veteran contends that he began to have mental health symptoms including nightmares, etc. in June 1979.  Such providers have diagnosed PTSD based on the reported stressors as summarized above, as well as the Veteran's reported symptoms.  VA providers have also indicated that the Veteran has a history of substance abuse that is related to his PTSD.  However, there is no indication that such providers have reviewed the Veteran's prior medical history or service treatment and personnel records.

The Board notes that some of the VA providers have indicated that the Veteran had combat service, based on the Veteran's reports.  However, as discussed above, the evidence does not establish that the Veteran had combat service for VA purposes.  Nevertheless, he received a Navy Expeditionary Medal (Iran) and a Humanitarian Services Medal, which is consistent with the ship history.  As such, it is possible that the stressors he reported concerning Pakistan and Iran occurred, as there is some corroborating evidence, although they have not been verified by the JSRRC.  

The Veteran's service treatment records clearly show that he began using multiple drugs and alcohol prior to service, and that he also had heavy use during service and prior to his reported stressors while on the U.S.S. Hoel.  He participated in substance abuse treatment during service with some noted success, but he began using drugs and alcohol again after such treatment.  There is no documented complaints or treatment for any other mental health disability, to include depression or PTSD, during service.  During the September 1979 separation examination, the Veteran denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort; and no clinical psychiatric abnormality was found at that time.  

Under the circumstances of this case, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD, depression, or substance abuse.  There is some indication of in-service events and symptoms of substance abuse, as well as several positive nexus opinions.  However, those opinions do not reflect consideration of all pertinent evidence, so the evidence is insufficient for a fair adjudication of the Veteran's claim.  See McLendon, 20 Vet. App. at 81-83.

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

VA regulations generally provide that, if the evidence of record shows that a veteran "engaged in combat with the enemy," or there is a diagnosis of PTSD during service, then the veteran's lay testimony alone is enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards where a veteran engaged in combat); 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  Prior to July 13, 2010, if these conditions were not met, then a veteran's lay evidence alone was not sufficient, and other corroborating evidence was necessary if a stressor could not be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cohen, 10 Vet. App. at 142.  

However, effective July 13, 2010, VA regulations allow for service connection where the Veteran's PTSD has been linked by a VA mental health professional to a reported stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of the Veteran's service.  In such a case, lay testimony is sufficient to establish the stressor, without the need for verification.  These amended provisions apply to all claims that are received or are pending before VA on or after July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Stressor verification is not necessary for a mental health disability other than PTSD.  Rather, to establish direct service connection, the general requirements of a current diagnosis, competent and credible evidence of in-service injury or event, and competent and credible evidence of a link between the current disability and service must be shown, for either service incurrence or aggravation.  Further, lay or medical evidence of continuity of symptomatology may be considered for the nexus element.  See 38 C.F.R. §§ 3.303(b), 3.304; Barr, 21 Vet. App. at 307.  

As noted by the AOJ, disability resulting from alcohol or drug abuse generally cannot be service-connected since it is willful misconduct.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303(c)(3)&(d).  Similarly, VA's General Counsel has confirmed that, for claims filed after October 31, 1990, direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

Service connection is precluded in two situations: 1) for primary alcohol or drug abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol or drug abuse.  However, service connection may be granted for substance abuse as secondary to a service-connected disability, unless the disability is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376-78 (Fed. Cir. 2001).

As such, the VA examiner should identify all currently diagnosed acquired psychiatric disabilities and offer an opinion as to their etiology, to include on a direct or secondary basis, consistent with the above-summarized provisions.

Additionally, the Veteran should notified as to the new regulations concerning stressor verification, as well as the evidence and information required to establish service connection for substance abuse on a secondary basis.  

Further, as the Veteran has been granted SSA disability benefits based in part on mental health disabilities, such records should be obtained and considered.  In contrast to the right knee, these records may contain private records that have not yet been obtained and that may contain information as to the etiology of the Veteran's current mental health disability.  

The Veteran should also be offered another opportunity to identify and provide the necessary authorization for any pertinent, outstanding treatment records.  In this regard, the Veteran has identified inpatient treatment at the National Center for PTSD in 2008 and 2009, as well as treatment at the Sacramento Vet Center and the Mather VA Medical Center (MC) in Sacramento.  The last VA treatment records are dated in March 2011.  All identified records should be requested. 

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection on a secondary basis for substance abuse, as well as the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a claim for PTSD, effective July 13, 2010.  Allow an appropriate time for the Veteran to provide any additional information.  Conduct any additional development that may be necessary concerning the reported stressors,  considering these amended provisions.

2.  Request the Veteran to identify any outstanding mental health treatment records, to include any inpatient or outpatient treatment at the National Center for PTSD in August 2008 or February 2009, and any records from the Sacramento Vet Center.  The Veteran should complete a release (Form 21-4142) for records from any non-VA provider.  Requests should be made for any identified, outstanding records, to include any VA mental health records from March 2011 forward.  

3.  Request copies of all determinations and medical records associated with the Veteran's claim for SSA disability benefits.

4.  All requests and responses for the above-described records, including negative responses, should be documented.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should be allowed an appropriate time to provide any such records.

5.  After completing all of the above, schedule the Veteran for VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, depression, or substance abuse (alcohol or drugs).  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following, upon review of all evidence of record:

(a)  Identify all currently diagnosed acquired psychiatric disorders.  State whether it is at least as likely as not (probability of 50% or more) that any such disorder was incurred or aggravated as a result of service.  Please refer to the following paragraphs for additional instructions as to the reported stressors, and as to any diagnosed PTSD or substance abuse.

(b)  Please specify the incident(s) during service that are found to be related to any currently diagnosed acquired psychiatric disorder.  In this regard, please note that the Veteran did not engage in combat for VA purposes.  Further, the JSRRC has concluded that his reported stressors, including a sailor lost at sea, are not verifiable.  However, service records confirm that the Veteran was stationed on the U.S.S. Hoel from August 1978 to September 1979, and he was awarded a Navy Expeditionary Medal (Iran) and a Humanitarian Service Medal.  There is also evidence showing that the U.S.S. Hoel was in the Persian Gulf for 75 days in early 1979, and that the ship visited Karachi, Pakistan, and participated in the rescue 235 civilians from Iran during that period.  As such, it is possible that those incidents occurred as reported by the Veteran.

(c)  If PTSD is diagnosed, state whether such disorder was at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of any verified or corroborated in-service stressor.  Further, if there are no verified or corroborated stressors, state whether the Veteran's PTSD was at least as likely as not incurred or aggravated as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

(d)  If substance abuse (alcohol or drugs) is diagnosed, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was proximately caused or proximately aggravated (permanently worsened beyond its natural progression) by another service-connected acquired psychiatric disorder, to include PTSD or depression.

(e)  In responding to each of the above questions, a complete rationale (explanation) should be provided for any opinion offered.  All lay and medical evidence of record should be considered, to include the multiple opinions from VA providers, as well as service records reflecting drug and alcohol use prior to service and during service before and after the claimed stressors in 1979.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claim for an acquired psychiatric disorder, to include PTSD, depression, or alcoholism or drug addiction.  All lay and medical evidence of record and all raised theories of service connection should be considered.  

7.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claim file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


